         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 1 of 13



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                              ENTERED
                                                                                              12/10/2018
IN RE:                                           §
REZA AHMADI; aka AHMADI                          §       CASE NO: 17-34134
       Debtor(s)                                 §
                                                 §       CHAPTER 13

                                  MEMORANDUM OPINION

         Reza Ahmadi filed his chapter 13 bankruptcy petition on July 3, 2017, with the assistance

of attorney Reese W. Baker from the law firm Baker & Associates. (See ECF No. 1). Ahmadi

unsuccessfully proposed multiple plans and amendments in an attempt to confirm a chapter 13

plan. Ultimately Ahmadi’s bankruptcy case was dismissed pursuant to the Chapter 13 Trustee’s

motion on February 27, 2018. (ECF No. 68).

         On March 17, 2018, Baker filed his chapter 13 fee application which sought payment of

$10,317.00 in attorney’s fees and $477.55 for reimbursable expenses incurred in Ahmadi’s

bankruptcy case. (See ECF No. 72). Ahmadi objected to Baker’s fee application, claiming that

Baker’s fees are unreasonable in light of the work performed and that Baker had failed to

properly appraise Ahmadi of the amount of fees incurred. (ECF No. 78 at 1–2). Ahmadi’s

objection seeks to reduce Baker’s fees to a total recovery of $3,000.00. (ECF No. 78 at 2).

         Ahmadi’s objection is granted in part.      Baker’s fees are reduced by $3,988.50 to

$6,328.50, Baker is additionally entitled to payment of $477.55 for expenses incurred during

Ahmadi’s case.

                                           Background

         The present dispute between Ahmadi and Baker precipitated from Ahmadi’s 2017

chapter 13 bankruptcy case. However, the origins of this dispute trace back to 2009 when

Ahmadi obtained a loan for $36,200.00 to pay delinquent payroll taxes owed to the IRS for



1 / 13
         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 2 of 13



Ahmadi’s business, Intelligent Office Products. Ahmadi v. Glenvest, LLC, 731 F. App’x 343,

343–44 (5th Cir. 2018). This loan was secured by a lien on Ahmadi’s home located in Houston,

Texas. Id. at 343. The ownership interest in the loan was eventually transferred to Glenvest,

which sent Ahmadi a Notice of Demand and Intent to Accelerate on March 3, 2009, after

Ahmadi failed to make required payments. Id. at 343–44.

         On December 23, 2013, Glenvest sent Ahmadi a second Demand and Intent to

Accelerate, which led to Glenvest obtaining an equity foreclosure in Texas state court. Id. at

344. As a pro se plaintiff, Ahmadi sued Glenvest in Texas state court, arguing that Glenvest’s

foreclosure was fraudulent because it failed to disclose the 2009 Demand and Intent to

Accelerate and that Glenvest’s foreclosure was barred by the statute of limitations after Glenvest

failed to foreclose within four years of sending the 2009 demand. Id. Glenvest removed the case

to federal district court and filed motions for summary judgment and for judgment on the

pleadings on the basis that its 2009 communication was an intent to accelerate rather than an

actual acceleration of the debt owed and did not trigger the statute of limitations. Id.

         The federal district court granted Glenvest’s motion to dismiss and awarded Glenvest

judgment for non-judicial foreclosure. Id. Ahmadi filed a Rule 60(b) motion for reconsideration

which the federal district court denied. Id. Ahmadi then appealed the federal district court

decision to the Fifth Circuit. Ahmadi elected to proceed pro se throughout the legal proceedings

before the federal district court and Fifth Circuit.

         While his appeal was pending, Glenvest moved closer to foreclosing on Ahmadi’s home.

(August 30, 2018 Hearing at 3:48 p.m.). Shortly before Glenvest’s foreclosure was finalized,

Ahmadi met with Baker to determine whether filing for bankruptcy could save his home from

foreclosure. (August 30, 2018 Hearing at 3:48 p.m.).




2 / 13
         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 3 of 13



         After the initial meeting, Baker and Ahmadi proceeded with the bankruptcy case, filing a

chapter 13 petition with the Court on July 3, 2017. Ahmadi’s bankruptcy schedules included

$242,323.00 in secured claims against his home, which he valued at $211,386.00. (ECF No. 11

at 10, 14). His schedules also disclosed an unliquidated claim against Glenvest which stated:

“[F]or wrongful foreclosure and fraud. Debtor estimates recovery in excess of $150,000.” (ECF

No. 11 at 9).

         Ahmadi’s first proposed chapter 13 plan sought to pay his debt over 60 months through

payments of $1,800.00 for the first 47 months with a balloon payment of $125,000.00 in the 48th

month. (ECF No. 12 at 1). The Chapter 13 Trustee moved to dismiss Ahmadi’s case on August

31, 2017. Glenvest objected to the proposed plan based both on Ahmadi’s failure to cure

arrearages owed on Glenvest’s loan and on the feasibility of the proposed $125,000.00 payment

on the 47th month of the plan. (ECF No. 25 at 2–3). Ahmadi and Baker sought a continuance to

amend his proposed chapter 13 plan, which the Court granted on September 26, 2017. (ECF No.

27). An amended chapter 13 plan was proposed on October 21, 2017, which lowered the balloon

payment on the 47th month to $100,000.00 and increased the payments to the IRS and the

secured lenders. (ECF No. 33 at 1). The Court again denied confirmation of this proposed plan

on November 28, 2017 for failure to comply with the federal district court’s orders. (ECF No.

39).

         The Trustee filed a second motion to dismiss Ahmadi’s case based on Ahmadi’s failure to

confirm a chapter 13 plan. (ECF No. 44). This led to the proposal of a third amended chapter 13

plan which eliminated the large balloon payment in favor of larger periodic payments

interspersed over the 60 months of the plan. (ECF No. 48 at 2). At this time, Baker also filed a




3 / 13
         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 4 of 13



motion to lift the automatic stay to allow Ahmadi to proceed with his pro se appeal of the federal

district court’s judgment for Glenvest. (ECF No. 50).

         After a contested confirmation hearing on February 27, 2018, the Court denied

confirmation of Ahmadi’s third amended chapter 13 plan and dismissed his bankruptcy case.

(ECF Nos. 68, 69). On July 16, 2018, the Fifth Circuit issued its per curiam opinion which

denied Ahmadi’s appeal and affirmed the federal district court’s ruling granting Glenvest

judgment for non-judicial foreclosure. Ahmadi v. Glenvest, LLC, 731 F. App’x 343, 343–44 (5th

Cir. 2018).

         After the dismissal of Ahmadi’s bankruptcy case, Baker filed his chapter 13 fee

application, which sought payment of $10,317.00 for attorney’s fees and $477.55 for expenses

on March 17, 2018. (ECF No. 72 at 2). Ahmadi objected to Baker’s requested fees, arguing that

the fees requested were unreasonable based on the work performed and that Baker failed to

apprise him of the amount of attorney’s fees incurred during his case. (ECF No. 78 at 2).

         The Court held a hearing regarding Baker’s requested fees and expenses on August 30,

2018, during which both Baker and Ahmadi provided testimony. The parties presented starkly

contrasting views of the events that led to Ahmadi’s bankruptcy filing.

         Baker claimed that Ahmadi arrived in his office with the foreclosure on his home

imminent, which presented him with a narrow timeline to be brought up to speed and act in the

case. (August 30, 2018 Hearing at 3:48 p.m.). Baker also described Ahmadi’s insistence

regarding both the necessity of filing for bankruptcy as well as the viability of his Fifth Circuit

appeal and that he proceeded with the filings according to his client’s wishes. (August 30, 2018

Hearing at 3:48 p.m.). Baker claimed that new information subsequently emerged regarding

Ahmadi’s debts which required significant time and extensive amendments to his proposed




4 / 13
         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 5 of 13



plans. (August 30, 2018 Hearing at 3:49 p.m.). Baker further purports that his client fee

agreement fully informed Ahmadi of his duty to pay all fees and expenses incurred in his case

which Ahmadi agreed to when he signed the document. (August 30, 2018 Hearing at 3:24 p.m.).

         Ahmadi claims that he went to Baker’s office for assistance facing the dire situation of

losing his home and that Baker advised him to proceed with the bankruptcy filing and failed to

inform him of alternative measures such as mortgage modifications. (August 30, 2018 Hearing

at 3:33 p.m.). Additionally, Ahmadi points to the absence of his initials in key provisions of

Baker’s fee agreement documentation such as Section 5.3 – Determination of Attorney’s Fees

and Section 8.11 – Refiling to Try to Discharge Debts as evidence that he did not assent to

Baker’s fees. (ECF No. 78 at 11, 22). Ahmadi further stated that Baker did not fully explain the

fee arrangement based on the short timeline the pending foreclosure placed the parties under.

(August 30, 2018 Hearing at 4:21 p.m.). Ahmadi also claimed that the work Baker performed on

his case was done in his presence and the time quoted in Baker’s fee application amounts to an

exaggeration of the true time spent. (August 30, 2018 Hearing at 3:37 p.m.).

         The Court took this matter under advisement at the conclusion of the August 30, 2018

hearing.

                                           Jurisdiction

         The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a).

Pursuant to 28 U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by

General Order 2012-6.

                                            Analysis

         The appropriate compensation for professionals employed by the estate is determined by

examining three tests which together allow the court to determine the proper amount of




5 / 13
         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 6 of 13



attorney’s fees earned in a case: 11 U.S.C. § 330(a)(3), the lodestar method, and the Johnson

factors. CRG Partners Group, LLC v. Neary (In re Pilgrim’s Pride Corp.), 690 F.3d 650, 656

(5th Cir. 2012).

         Section 330(a)(3) states that the reasonable compensation awarded to professionals is

determined by examining all relevant factors including:

         (A) the time spent on such services;

         (B) the rates charged for such services;

         (C) whether the services were necessary to the administration of, or beneficial at
             the time at which the service was rendered toward the completion of, a case
             under this title;

         (D) whether the services were performed within a reasonable amount of time
             commensurate with the complexity, importance, and nature of the problem,
             issue, or task addressed;

         (E) with respect to a professional person, whether the person is board certified or
             otherwise has demonstrated skill and experience in the bankruptcy field; and

         (F) whether the compensation is reasonable based on the customary
             compensation charged by comparably skilled practitioners in cases other than
             cases under this title.

11 U.S.C. § 330(a)(3).

         The Johnson factors enumerate twelve considerations which determine whether requested

fees are reasonable or not. The twelve factors are:

         (1) The time and labor required; (2) The novelty and difficulty of the questions;
         (3) The skill requisite to perform the legal service properly; (4) The preclusion of
         other employment by the attorney due to acceptance of the case; (5) The
         customary fee; (6) Whether the fee is fixed or contingent; (7) Time limitations
         imposed by the client or other circumstances; (8) The amount involved and the
         results obtained; (9) The experience, reputation, and ability of the attorneys; (10)
         The “undesirability” of the case; (11) The nature and length of the professional
         relationship with the client; (12) Awards in similar cases.

Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974).




6 / 13
         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 7 of 13



         The lodestar method determines the amount of compensation by multiplying the number

of hours spent by the prevailing hourly rate in the community for similar work. However, the

lodestar method also grants the court discretion to adjust the lodestar amount upwards or

downwards based on its assessment of the Johnson factors. Neary, 690 F.3d at 656.

                                         11 U.S.C. § 330

         Although Ahmadi disputes the amount of time Baker spent working on his bankruptcy

case, Baker’s fee application describes in detail the work he and his staff performed in Ahmadi’s

case. (ECF No. 72 at 2). Baker’s fee application also included detailed time records on the work

performed, hours spent, and hourly rate. (See ECF No. 72-4). Despite Ahmadi’s concerns about

the time spent on his bankruptcy case, no evidence or testimony elicited during the August 30,

2018 hearing brought into question the veracity of Baker’s quoted hours or work performed.

(See generally August 30, 2018 Hearing). Additionally, Baker’s billing records reflect that over

half the work in Ahmadi’s case was performed by associates and paralegals at Baker’s firm

whose hourly rates were significantly less than Baker’s own, reducing the overall charges to

Ahmadi. (ECF No. 72 at 2). Accordingly, the Court finds that the time spent on Ahmadi’s case,

the rates charged, reasonable skill, and customary compensation all weigh in favor of granting

Baker’s requested fees.

         However, § 330(a)(3)(C) also requires that the Court examine “whether the services were

necessary to the administration of, or beneficial at the time at which the service was rendered

toward the completion of, a case under this title.” The first and second proposed chapter 13

plans which Baker created and filed on Ahmadi’s behalf each required a significant balloon

payment of $125,000.00 and $100,000.00, which presumably would be paid after Ahmadi’s

successful prosecution of his claims against Glenvest. (See ECF Nos. 25, 33). Even Ahmadi’s




7 / 13
         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 8 of 13



third amended plan, which ultimately led to the dismissal of his bankruptcy case, would have

required a large yearly payment ranging from $15,000.00–$50,000.00. (ECF No. 48 at 2). In all,

Baker and his staff spent approximately 18.5 hours preparing these plans and an additional 8.2

hours responding to motions to dismiss, confirmation objections, and other contested motions

arising from these plans. (ECF No. 72 at 1).

         In the face of a district court ruling against Ahmadi, it was unrealistic to expect this Court

to ignore those orders. At a minimum, the plans should have provided for level payments

(perhaps with escrowed funds) to assure compliance with both the District Court’s judgment and

§ 1325(a)(5)(iii) of the Bankruptcy Code (requiring equal monthly payments on secured claims).

         Moreover, a careful reading of the district court’s brief order and final judgment issued

on May 4, 2017, should have informed Baker of the difficulties Ahmadi faced in winning his

appeal. (Case No. 16-CV-01730; ECF No. 20 at 1–2). The Court finds credible Baker’s

testimony that Ahmadi was confident in his appeal and adamant that they proceed. (August 30,

2018 Hearing at 4:24 p.m.). However, this testimony must also be reconciled with the reality of

Ahmadi’s suit, which although colorable, faced long odds of achieving success on the merits.

See Ahmadi v. Glenvest, LLC, 731 F. App’x 343, 343–44 (5th Cir. 2018).

         In Baker’s practice before the Court, he has presented disputes similar to those Ahmadi

claimed against Glenvest, and given his experience with similar situations, was undoubtedly

aware of the difficult road Ahmadi faced to prevailing on appeal. Accordingly, Baker’s choice

to base all of Ahmadi’s proposed plans on Ahmadi’s successful recovery against Glenvest

predictably failed to render a beneficial service to the estate as required by § 330(a)(3)(C).




8 / 13
         Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 9 of 13



                                        Johnson Factors

         Many of the Johnson factors overlap with the factors established in § 330(a)(3) and are

described in detail above, such as the requisite skill, time and labor required, time limitations

imposed by the circumstances, results obtained, and experience of the attorneys. Johnson v. Ga.

Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974).

         The Johnson factors also examine the customary fee and whether such fee is fixed or

contingent. Id. Ahmadi’s objection specifically questions the reasonableness of Baker’s fee and

his surprise when he learned of the requested amounts. (ECF No. 78 at 2). In response, Baker

testified that Ahmadi was apprised of his potential fees through his signed fee agreement and

failed to complain about the amount of fees incurred during the process. (August 30, 2018

Hearing at 4:24 p.m.).      However, the fee agreement itself reflects Ahmadi’s reservations

regarding the fee arrangement, with Ahmadi refusing to sign certain provision related to the

determination of attorney’s fees. (ECF No. 78 at 11). Furthermore, Baker’s argument that

Ahmadi bore the burden of challenging requested fees during the bankruptcy is undercut by the

fact that Baker failed to inform Ahmadi of his fee total until seven months of work had already

been performed. (August 30, 2018 Hearing at 4:24 p.m.). Even if the fee agreement authorized

billing at a later date, Baker cannot use that fact to simultaneously argue that Ahmadi should

have objected to his fees earlier when Ahmadi was never told the amount of fees. (August 30,

2018 Hearing at 4:24 p.m.).

         Baker’s failure to consistently advise Ahmadi regarding the billed amounts incurred in

his case also weighs against awarding Baker his full requested fee amount.




9 / 13
          Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 10 of 13



                                        Lodestar Adjustment

          Having set forth the aspects of § 330(a)(3) and the Johnson factors which caution against

awarding Baker the full amount of his requested attorney’s fees, the lodestar method grants the

Court significant discretion to adjust the lodestar upwards or downwards as necessary. CRG

Partners Group, LLC v. Neary (In re Pilgrim’s Pride Corp.), 690 F.3d 650, 656 (5th Cir. 2012).

          Baker’s failure to properly advise Ahmadi of the fees incurred during the prosecution of

his bankruptcy case, and Baker’s willingness to base the success of Ahmadi’s bankruptcy case

on the unlikely outcome of a successful Fifth Circuit appeal justifies a lodestar downward

adjustment. The Court denies Baker’s fees related to the preparation of Ahmadi’s doomed

proposed chapter 13 plans and amendments. Baker’s fee application reflects a total of 3.2 hours

of attorney work and 16.4 hours of paralegal work on schedules, plans and amendments. (ECF

No. 72 at 1). As detailed in the table attached as Appendix A, Baker’s requested attorney’s fees

are reduced by $3,988.50 to $6,328.50.

                                              Expenses

          Baker’s fee application also sought to recover $477.55 in reimbursable expenses incurred

in Ahmadi’s case. This amount consists mostly of filing fees as well as legal research, copies,

and mailings. (ECF No. 72 at 2). Ahmadi’s objection did not challenge the requested expenses

and no testimony presented at the August 30, 2018 hearing called into question the expenses

Baker claimed in his fee application. As a result, Baker is entitled to recover the full amount of

requested expenses.




10 / 13
          Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 11 of 13



                                           Conclusion

          The Court will issue an Order consistent with this Memorandum Opinion.

          SIGNED December 10, 2018.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




11 / 13
          Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 12 of 13



                                             Appendix A

               Disapproved Fees Related to Chapter 13 Plans and Amendments

    Date                              Services Rendered                       Amount
07/03/2017     Schedules, Plan-Final review and approval of documents for          $146.00
               filing petition
07/14/2017     Schedules, Plan – Meeting with client to review and sign            $150.00
               schedules and plan
07/14/2017     Postpetition Client Consultations – meeting with client on          $365.00
               structure plan, payments in plan, review of documents, other
               issues
07/18/2017     Schedules, Plan – final review and approval of schedules and        $146.00
               plan
07/19/2017     Schedules, Plan – Prepared all documents for ECF filing.             $37.50
               Filed schedules and plan
07/21/2017     Postpetition Client Consultations – meeting with client on          $292.00
               structure plan, payments in plan, review of documents, other
               issues
10/05/2017     Postpetition Client Consultations – phone conference with            $30.00
               client regarding result of confirmation hearing, possible
               amendments, and appointment to meet with attorney
10/13/2017     Schedules, Plan – Review of plan Amendments for Accuracy             $30.00
               and attorney’s fees
10/13/2017     Postpetition Client Consultations – meeting with client,            $620.50
               review of Glenvest appeal and litigation issues, review of
               Statis case, review of chapter 13 plan, changes to plan
10/18/2017     Schedules, Plan – Review of amended plan and attorney’s              $30.00
               fees
10/21/2017     Schedules, Plan – Redlining and electronic filing of                 $30.00
               Amended Plan
11/09/2017     Schedules, Plan – Communications with Chapter 13                     $60.00
               Trustee’s Office regarding Glenvest claim, treatment of
               claim, Amended Plan, possible Objection to Claim, and
               upcoming confirmation hearing (0.2); review of last plan
               filed, schedules, Glevest claim (0.2)
11/20/2017     Schedules, Plan – Reviewed case for confirmation                     $25.00
11/21/2017     Schedules, Plan – review of special provisions                      $109.50
11/27/2017     Schedules, Plan – review of amendments to plan, changes             $167.50
11/27/2017     Amendments – communications on amendments to plan (.1);             $137.50
               amended plan to update attorney’s fees and special provision
               (.1); review amendments to plan (.3); phone conference with
               client regarding amended plan and objection to proof of
               claim (.1); electronic communication with client regarding
               signatures and plan payment (.1); prepared amended plan for
               filing (.3); filed amended plan (.1)


12 / 13
          Case 17-34134 Document 80 Filed in TXSB on 12/10/18 Page 13 of 13



12/19/2017     Chapter 13 Trustee Contact – phone conference with                $12.50
               Trustee’s office regarding denied confirmation and refiling
               amended plan
01/10/2018     Chapter 13 Trustee Contact – reviewed and replied to              $12.50
               electronic communications with Trustee regarding amended
               plan
01/11/2018     Postpetition Client Consultations – Phone conference with         $60.00
               client regarding upcoming confirmation hearing, possible
               amendments, and attorney communications; review of
               hearing notes and last plan filed
01/12/2018     Amendments – reviewed issues with denied plan, need for           $37.50
               new motion for special provisions, new amended plan to
               include all amounts owed to Glenvest, and motion to lift stay
               to resolve case in Fifth Circuit Court
01/12/2018     Schedules, Plan – Review of proof of claims, Glenvest             $60.00
               arrears, last plan filed, schedules, hearing notes, possible
               Motion for Relief, possible Amendments and Appeal
01/12/2018     Amendments – review of status, amend plan for Glenvest           $219.00
               claims
01/16/2018     Schedules, Plan – Review of proof of claims, trustee              $75.00
               payments, upcoming confirmation hearing, possible
               amendments, last plan filed, schedules, possible Motion for
               Relief, and objection to claim
01/17/2018     Postpetition Client Consultations – communications with           $45.00
               client regarding upcoming hearing, Amendments, and
               possible motion for relief
01/18/2018     Amendments – plan amendments for appeal issues and               $146.00
               payments
01/19/2018     Schedules, Plan – Prepared Amended Plan (0.4);                   $105.00
               communications with client regarding amended plan; trustee
               payments, income, appointment to meet attorney, and status
               of lawsuit (0.3)
01/22/2018     Postpetition Client Consultations – meeting with client,         $839.50
               review of payment schedule, develop exhibit and witness list,
               motion to lift stay on appeal, payment plan amendments,
               amendments to schedules for ITS stock, other documents and
               preparation for hearing
                                                           Total Reduction     $3988.50




13 / 13
